EXAMINER’S COMMENT
	This allowance is in response to the amendment filed June 2, 2022 by which claims 1, 3, 6, 8-11, 13, 15, and 16-18 were amended, claims 7 and 12 were canceled, and claim 19-21 and 22 were added.

					Allowable Subject Matter
	The Examiner agrees with Applicant that: (a) amended claim 1 correlated to original claim 1 and previously allowable claim 7 (now cancelled), (b) new claim 19 is original claim 1 and previously allowable claim 9 with intervening claim 8, and (c) new claim 22 is original claim 3 and previously allowable claim 15. 
However, with respect to amended claim 3, which has incorporated the allowable subject matter of original claim 12 (now cancelled) therein, claim 12 was previously set forth to depend from claim 1, not claim 3. So, although the claimed combination of claim 3, at present, is different than that of what was previously indicated as allowable, the incorporation of claim 12 into claim 3 is still deemed to be allowable, for the same reasons.
	See the Office action, mailed March 4, 2022, for Reasons for Allowance.

					         Drawings
	The Examiner agrees with Applicant that the amendment to claim 1 overcomes the drawing objection (see (a) on page 2) set forth in the Office action, mailed March 4, 2022.
With respect to the drawing objection of claim 9, Applicant’s arguments (on page 10 of the “Remarks”) are noted and thus, such drawing objection is hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




June 9, 2022